DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 5/21/2021.
Claims 26-52 are pending. 
Preliminary amendment was filed on 2/8/2022. Claims 1-25 are canceled. 
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/26/2022  has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 26, 37, 48, and 51  is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19, 24, and 13 of U.S. Patent No. 11,017,539, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated. Claim 26 is used below as an example:
US Application No., 17/326,940
US Patent No., 11,017,539
26. (New) A device, comprising: 
1. An apparatus, comprising: 
interface circuitry to communicate with a plurality of cameras deployed in an environment; and 
a communication interface to communicate with a plurality of cameras; 
processing circuitry to: 
and a processor to:
receive metadata associated with a person detected in view of a first camera of the plurality of cameras, wherein the metadata indicates a current behavior of the person; 
obtain metadata associated with an initial state of an object based on a first video stream captured by a first camera of the plurality of cameras, wherein the object is captured in the first video stream during a first time interval; 
predict, based on the metadata, a future behavior of the person;
determine, based on the metadata, a predicted future state of the object at a future time; 
select, based on the predicted future behavior of the person, a second camera to capture a facial snapshot of the person at a future time, wherein the second camera is selected from the plurality of cameras; and 
select, from the plurality of cameras, a second camera for capturing the object at the future time, wherein the second camera is selected based on: the predicted future state of the object; and a plurality of camera views of the plurality of cameras; and 
configure, via the interface circuitry, the second camera to capture the facial snapshot of the person at the future time.
configure, based on the predicted future state of the object, the second camera to capture the object in a second video stream at the future time.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 37 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim is drawn to a “at least one machine accessible storage medium” comprising stored data. The broadest reasonable interpretation of the claim in light of the specification concludes that the claim as a whole covers a transitory signal, which does not fall within the definition of a process, machine, manufacture or composition of matter (In re Nuijten). Therefore, claim 37 does not fall within a statutory category. The Examiner recommends amending claim 37 to include "non-transitory computer-readable storage medium" to overcome the 35 U.S.C 101 rejection. Claims 38-47 are rejected for the same reasons. 

Allowable Subject Matter
Claims 26-52 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 and Double Patenting, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: the cited art of record US 2018/0018508 discloses computer vision systems where a system continuously monitors the motion of individuals in the scene and predicts their next location to enable reliable tracking even when the subject is temporarily lost or passes behind another object. The digital representation of a person is used to analyse, or enable the analysis of one or more of trajectory, pose, gesture and identity of that person and smart home devices can respond to and predict the person's intent and/or needs based on that analysis. The cited art of record US 10,510,157 discloses real-time face tracking and face pose selection on embedded vision systems that is configured to predict a new location of each detected face in an unprocessed video frame based on using the reference locations in the processed video image and predicted motions of the detected faces. Specifically, for each detected face in a processed video frame (e.g., Frame #5 in FIG. 5), face tracking module first makes a prediction of the estimated location of the detected face in the unprocessed video frame (e.g., Frame #6 in FIG. 5). A movement (e.g., the trajectory and speed) of the detected face is first predicted based on multiple face locations of the detected face in the previously processed video frames. For example, in the illustrated video sequence in FIG. 5, the detected face locations in Frames 1 and 5 can be used to predict the new locations of the detected face in Frames 6-8.
However, these and other cited art of record fails to teach, disclose or suggest the limitation/feature of “receive metadata associated with a person detected in view of a first camera of the plurality of cameras, wherein the metadata indicates a current behavior of the person; predict, based on the metadata, a future behavior of the person; select, based on the predicted future behavior of the person, a second camera to capture a facial snapshot of the person at a future time, wherein the second camera is selected from the plurality of cameras; and configure, via the interface circuitry, the second camera to capture the facial snapshot of the person at the future time”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669